IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2009
                                     No. 08-50615
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

ISMAEL DIAZ-SANCHEZ,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:08-CR-321


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Ismael Diaz-Sanchez (Diaz) appeals the sentence imposed by the district
court following his conviction for attempting to illegally reenter the United
States after having been deported. Diaz argues that the fifty-seven month
sentence of imprisonment is greater than necessary to meet the sentencing goals
of 18 U.S.C.§ 3553(a). He further argues that this court should not afford the
sentence a presumption of reasonableness because, like the crack cocaine
guideline discussed in Kimbrough v. United States, 128 S. Ct. 558, 574-75 (2007),

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-50615

“§ 2L1.2 is one of those guidelines which is not supported by empirical data and
national experience.”
      Diaz’s contention that the appellate presumption of reasonableness is
inapplicable in this case is without merit. See United States v. Ocampo-Zuniga,
298 F. App’x 400, 401 (5th Cir. 2008), cert. denied, ___ S. Ct. ___, 2009 WL
290455 (Mar. 9, 2009).         Although not controlling precedent, we find the
reasoning set forth in Ocampo-Zuniga to be persuasive authority. United States
v. Meraz-Enriquez, 442 F.3d 331, 333 (5th Cir. 2006).
      The substantive reasonableness of Diaz’s sentence is reviewed for abuse
of discretion. See Gall v. United States, 128 S. Ct. 586, 597 (2007). Diaz has an
extensive criminal history and has been removed from the United States to
Mexico on numerous occasions. Given the obvious need for deterrence and
punishment, Diaz has failed to overcome the presumption that his sentence is
reasonable. See United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th
Cir.), cert. denied, 129 S. Ct. 328 (2008). No abuse of discretion has been shown.
See Gall, 128 S. Ct. at 597.
      Diaz also argues that the district court abused its discretion by imposing
a term of supervised release. Review of the imposition of a term of supervised
release is for abuse of discretion. United States v. Rodriguez, 558 F.3d 408, 411
(5th Cir. 2009).
      As noted by the district court, even if Diaz is deported from the United
States, supervised release is an additional potential sanction that might deter
him from attempting to unlawfully reenter the United States in the future.
Because “adequate deterrence” and protection of the public are valid
considerations in determining whether to impose a term of supervised release,
Diaz has not shown an abuse of discretion in the imposition of a supervised
release term. See 18 U.S.C. § 3583(c).
      AFFIRMED.



                                         2